Certiorari dismissed, February 23, 2009



                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-7509



MARK A. GRETHEN,

                 Petitioner - Appellant,

          v.


GENE M. JOHNSON, Director, Department of Corrections,

                 Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:06-cv-00052-RBS)


Submitted:   February 28, 2008              Decided: March 6, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark A. Grethen, Appellant Pro Se. Michael Thomas Judge, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Mark A. Grethen seeks to appeal the district court’s order

denying his Fed. R. Civ. P. 60(b) motion for reconsideration of the

district court’s order denying relief on his 28 U.S.C. § 2254

(2000) petition.   The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.      28 U.S.C.

§ 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir.

2004).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”        28

U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this standard by

demonstrating   that   reasonable   jurists   would   find   that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.     Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).     We have

independently reviewed the record and conclude that Grethen has not

made the requisite showing.    Accordingly, we deny his motion for

injunctive relief, deny his motion for substitution of parties,

deny a certificate of appealability and dismiss the appeal.          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                             DISMISSED

                               - 2 -